FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                         Nos. 1D19-0980
                              1D19-1530
                  _____________________________

JUDAH IMHOF, RICHARD
BULLARD, BEACH TO BAY
CONNECTION, INC., and SOUTH
WALTON COMMUNITY COUNCIL,
INC.,

    Appellants,

    v.

WALTON COUNTY, FLORIDA, a
political subdivision of the State
of Florida, and ASHWOOD
HOLDINGS FLORIDA, LLC, a
Florida limited liability
company,

    Appellees.
                  _____________________________


On appeal from the Circuit Court for Walton County.
David W. Green, Judge.

                        September 15, 2021

TANENBAUM, J.

    The primary question here concerns the scope of a trial court’s
de novo review in an action, brought pursuant to section
163.3215(3), Florida Statutes (2018), challenging whether a
development order is consistent with a local comprehensive plan.
As we will explain in detail, we agree with the appellants, based
on our reading of the statutory text, that the trial court should
have considered all of their claims of inconsistency and not just
those specifically addressed to plan components concerning land
use, density, or intensity of use. We then must certify conflict with
the Second District’s holding in Heine v. Lee County, 221 So. 3d
1254 (Fla. 2d DCA 2017), that the provision does limit a party to
those three bases for challenging a development order’s
consistency. Because the trial court, in reliance on Heine, failed to
consider several of the appellants’ inconsistency claims before
rendering judgment against them, we reverse and remand for the
trial court to consider and dispose of those claims on the merits.

     There are two ancillary issues we also must address. First, we
agree with South Walton Community Council, Inc. (“SWCC”) that
it has standing to participate in the appellants’ consistency action
as an “aggrieved or adversely affected party,” as that term is
defined in section 163.3215(2). Because the trial court reached the
opposite conclusion, we instruct the trial court to reinstate SWCC
for the remainder of the proceeding on remand. Second, the
appellants ask that we reverse the separate amended cost
judgment against them. Because costs were taxed in favor of
Ashwood Holdings Florida, LLC (“Ashwood”) when it was one of
the prevailing parties under the final judgment, our reversal of
that judgment requires that we reverse the cost judgment as well.

                                 I.

     These cases stem from a grant of a development order by
Walton County to Ashwood. The order allowed Ashwood to build a
new planned unit development (“PUD”) known as Cypress Lake.
Cypress Lake was to consist of one hundred forty-one residential
units, which would be divided into eighty-five single-family
houses, forty duplex units, and sixteen condominium units. The
PUD also would include fifty-three thousand square feet of
commercial space divided among four mixed-use buildings. The
land to be developed abuts Walton County Highway 30-A on one
side, and Topsail Hill Preserve State Park, a conservation zone, on
at least one other.

   Before us are four appellants. Two are individual landowners.
Two are non-profit corporations concerned with environmental

                                 2
conservation and sustainable development within Walton County.
All of them sued the county and Ashwood pursuant to section
163.3215(3). In the suit, they asserted that the development order
approving the Cypress Lake PUD materially altered the
designated land use, density, and intensity of use for the parcel
where the PUD would be located. They in turn claimed that the
order was inconsistent with the county’s comprehensive
development plan in a variety of ways. They sought to invalidate
the development order and stop Cypress Lake from being
constructed as proposed.

     The appellants divided the alleged inconsistencies across
three broad headings and identified those inconsistencies in terms
of objectives and policies within the local plan. The trial court re-
categorized the claims as follows:

    1) density and intensity of development in excess of that
    allowed by the [comprehensive plan]; 1

    2) violation of the setback requirements for construction
    within the Highway 30-A Scenic Corridor;

    3) violation of the buffer requirements between the
    project and an adjoining residential subdivision;

    4) violation of the plan’s buffer requirements between the
    project and Topsail Hill Preserve State Park; and




    1 “Density” refers to “an objective measurement of the number
of people or residential units allowed per unit of land, such as
residents or employees per acre.” § 163.3164(12), Fla. Stat.

     “Intensity” means “an objective measurement of the extent to
which land may be developed or used, including the consumption
or use of the space above, on, or below ground; the measurement
of the use of or demand on natural resources; and the
measurement of the use of or demand on facilities and services.”
Id. (22).


                                 3
    5) violation of the requirement that streets in the
    proposed development have sidewalks along both sides.

     The county and Ashwood asserted that none but the first of
these claims is cognizable under the statute. By their reading,
section 163.3215(3) limits the type of inconsistency claims that can
be brought. They argued that the only cognizable (or “relevant”)
claims in an action under the subsection are those addressing
inconsistency with the aspects of the comprehensive plan dealing
with land use, density, and intensity of use. They also argued that
the appellants were not “aggrieved or adversely affected” parties
under section 163.3215(2), so the appellants did not have standing
to sue in any event. Regardless of any of the claims asserted,
though, the county and Ashwood maintained that the development
order for the Cypress Lake PUD was entirely consistent with the
comprehensive plan.

     Relying on the Second District’s decision in Heine, the trial
court agreed with the county and Ashwood about the scope of
claims that could be asserted in a suit under section 163.3215(3).
As a result, the court held a multi-day evidentiary hearing but
engaged in a de novo review of the county’s grant of the Cypress
Lake development order only with respect to the inconsistency
claims relating to density and intensity (i.e., the first category
described by the trial court). The court found that the proposed
Cypress Lake PUD, in this respect at least, was consistent with
the county’s comprehensive plan. The court also concluded that
SWCC could not sue under section 163.3215(2), finding that it
lacked an interest in the development beyond that shared by all
persons. The court rendered a final judgment against the
appellants based on these determinations, and it rendered a
separate cost judgment in favor of Ashwood as a prevailing party.

     Two appeals, now consolidated, followed. One challenges the
final judgment determining that the development order approving
the Cypress Lake PUD is consistent with the comprehensive plan
(Case Number 19-980). The other challenges the ensuing cost
judgment (Case Number 19-1530). In the former case, no one
challenges the trial court’s determination regarding the one
category of claim (regarding density and intensity) it left intact.
We do not address it here. Instead, we consider the appellants’


                                 4
assertion that the trial court erred by refusing to include all of
their claims as part of its de novo review, and that it erred by
dropping SWCC as a plaintiff. 2

                                 II.

                                 A.

     Let us first put section 163.3215(3) in context. Under Florida’s
Community Planning Act, 3 county and municipal governments
must develop comprehensive plans, approved by the State, that
outline their respective “principles, guidelines, standards, and
strategies” for land development in the future. § 163.3177(1), Fla.
Stat. (2018); see also id. (1)(c) (providing that the format of a
comprehensive plan “typically is expressed in goals, objectives,
policies, and strategies”). The purpose of comprehensive planning
is not to compel local governments to regulate their land in a
particular way, but rather to “establish meaningful and
predictable standards for the use and development of land and
provide meaningful guidelines for the content of more detailed
land development and use regulations.” Id. (1).

   The Act requires that there be several “elements” in the
comprehensive plan, which generally include the following:

    • Capital improvements. Id. (3)(a).

    • Future land use plan. Id. (6)(a).

    • Transportation. Id. (6)(b).

    • A “general sanitary sewer, solid waste, drainage, potable
      water, and natural groundwater aquifer recharge
      element.” Id. (6)(c).


    2 As we hinted at in the introduction, our disposition on the
merits in Case Number 19-980 will dictate our disposition of the
appeal of the cost judgment in Case Number 19-1530.
    3See § 163.3161(1), Fla. Stat. (2018) (“This part shall be
known and may be cited as the ‘Community Planning Act.’”).


                                 5
    • Conservation. Id. (6)(d).

    • Recreation and open space. Id. (6)(e).

    • Housing. Id. (6)(f).

    • Coastal management, for counties that abut the Gulf of
      Mexico or the Atlantic Ocean (like Walton County), and
      specified others. Id. (6)(g).

    • Intergovernmental coordination. Id. (6)(h). 4

    All development on land covered by a local government’s
comprehensive plan, and all action taken by the government
regarding that development, must comport with the plan.
§ 163.3194(1)(a), Fla. Stat. (2018); see Dixon v. City of Jacksonville,
774 So. 2d 763, 764 (Fla. 1st DCA 2000) (“It is well established that
a development order shall be consistent with the government
body’s objectives, policies, land uses, etc., as provided in its
comprehensive plan.”). A comprehensive plan is essentially “a
constitution for all future development within the governmental
boundary.” Machado v. Musgrove, 519 So. 2d 629, 632 (Fla. 3d DCA
1987).

   The Legislature is clear in the Act about its expectation of
complete consistency between a development order and the local
comprehensive plan. The Act states the intent as follows:

         (6) It is the intent of this act that adopted
    comprehensive plans shall have the legal status set out
    in this act and that no public or private development shall
    be permitted except in conformity with comprehensive



    4  This listing is but a summary of the required elements. As
we will see in a bit, a closer review of some of the cited provisions
reveals that these elements overlap and interrelate. There is
difficulty in trying to wholly isolate one element from the others in
operation—an important point to keep in mind when assessing
whether, as a practical matter, a consistency challenge could be
limited just to one aspect of a plan.


                                  6
    plans, or elements or portions thereof, prepared and
    adopted in conformity with this act.

         ....

        (8) The provisions of this act in their interpretation
    and application are declared to be the minimum
    requirements necessary to accomplish the stated, intent,
    purposes, and objectives of this act; to protect human,
    environmental, social, and economic resources; and to
    maintain, through orderly growth and development, the
    character and stability of present and future land use and
    development in this state.

§ 163.3161, Fla. Stat. (2018) (emphasis supplied). Under the Act,
complete conformity is the floor, not the ceiling. See Dixon, 774
So. 2d at 764–65 (applying strict scrutiny to zoning action subject
to a consistency challenge, “a process which involves a detailed
examination of the development order for exact compliance with,
or adherence to, the comprehensive plan” (emphasis supplied)).

                                 B.

     With this in mind, we turn to the text of the statute at issue.
Section 163.3215 from the start echoes the main point of the Act.
It provides the “exclusive methods” by which “to appeal and
challenge the consistency of a development order with a
comprehensive plan adopted under [the Act].” Id. (1) (emphasis
supplied). The subsection that the appellants sued under states as
follows:

    Any aggrieved or adversely affected party may maintain
    a de novo action for declaratory, injunctive, or other relief
    against any local government to challenge any decision of
    such local government granting or denying an application
    for, or to prevent such local government from taking any
    action on, a development order, as defined in s. 163.3214,
    which materially alters the use or density or intensity of
    use on a particular piece of property which is not
    consistent with the comprehensive plan . . . .

Id. (3) (emphasis supplied).


                                 7
     Highlighted are two relative (or adjective) clauses, appearing
consecutively—“which materially alters the use or density or
intensity of use,” and “which is not consistent with the
comprehensive plan.” Despite the use of two non-restrictive
relative pronouns (“which”), the absence of commas setting off
either clause indicates that both clauses serve to restrict rather
than provide additional information. Cf. ANTONIN SCALIA & BRYAN
GARNER, READING LAW: THE INTERPRETATION OF LEGAL TEXTS
142–43 (2012) (explaining the weakness of grammatical principle,
as applied to statutory texts, regarding the use of “that in a
restrictive relative clause and a comma plus which in a
nonrestrictive relative clause”); Kasischke v. State, 991 So. 2d 803,
812 (Fla. 2008) (explaining that commas are used to set off
nonrestrictive appositives, which “provide additional but
nonessential information about a noun or pronoun immediately
preceding” and merely “serve to further identify or explain the
word they refer to” (citation to quoted text omitted)).

     What, though, does each of these relative clauses limit? (Or,
to state it a little differently, to what does each “which” go?)
Resolution of the primary issue on appeal hinges on the answer to
this question. The Second District in Heine characterized these
back-to-back clauses as “clear and unambiguous,” reading them to
limit the “bases upon which a party may challenge a development
order’s purported inconsistency with a comprehensive plan” to
three—use, density, and intensity of use. Id. at 1257. For us the
text is a bit more turbid, meaning there is some interpretive work
to be done before we can determine (de novo, naturally) how the
statute applies to this case.

     We have rules and constructs to help with this work. One that
we follow, when it proves helpful, is the soi-disant “last antecedent
rule,” which states that a relative pronoun (like “which” or “that”)
“generally refers to the nearest reasonable antecedent.” SCALIA &
GARNER, supra, at 144 (emphasis supplied); but cf. id. at 146
(noting that the rule “applies to the last antecedent, unless the
sense of the passage requires a different construction” (quoting
Sims’ Lessee v. Irvine, 3 U.S. (3 Dall.) 425, 444 n.* (1799));
Kasischke, 991 So. 2d at 811–12 (documenting criticism of the rule
and noting that the rule would not apply where the “sense of the
entire act” points in a different direction (internal quotation and


                                 8
citation omitted)). It bears remembering from grammar school that
relative pronouns take nouns as their antecedents, so the right
noun is what we are looking for.

     To be sure, the problem is not with the first relative clause. It
reasonably modifies the noun term “development order,” which
immediately precedes the first “which.” We say “reasonably”
because the first clause—in a way that makes sense—culls from
the various types of development orders just a few types based on
their effects on particular aspects of a comprehensive plan (viz.
“use or density or intensity of use”). Cf. § 163.3164(15), Fla. Stat.
(defining “development order” as “any order granting, denying, or
granting with conditions an application for a development
permit”); id. (16) (defining “development permit” to include “any
building permit, zoning permit, subdivision approval, rezoning,
certification, special exception, variance, or any other official
action of local government having the effect of permitting the
development of land”). 5

     Can we say the same for the second relative clause? No. The
second clause is not nearly so easy. The noun (actually, noun
phrase) immediately preceding the second “which” clause is “a
particular piece of property.” To apply the second clause (viz.
“which is not consistent with the comprehensive plan under this
part”) to this noun phrase, we must be able to say the phrase works
as a reasonable antecedent to the clause. But we cannot. Elsewhere
in the Act, we see that the primary purpose of a comprehensive
plan is to control government action regarding development and
ensure that such action is entirely consistent with that plan. See
§ 163.3194(1)(a), Fla. Stat. (requiring that “all development


    5 Notably, “development,” as used throughout the Act, is broad
enough in meaning to include “any building activity . . . any
material change in the use or appearance of any structure or land,
or the dividing of land into three or more parcels.” Id. (14);
§ 380.04(1), Fla. Stat. (2018). Development can be an increase in
intensity of use on a piece of land, but it also can be the clearing of
land in advance of construction, change in the external appearance
of a structure, and alteration of a shore or bank, among other
examples. § 380.04(2), Fla. Stat.


                                  9
undertaken by, and all actions taken in regard to development
orders by, governmental agencies in regard to land covered by such
plan or element shall be consistent with” an adopted
comprehensive plan (emphasis supplied)); id. (4)(a) (referencing
comparison of “governmental action” to the comprehensive plan in
judicial review). “Consistency” as it is used in the Act does not refer
to the pieces of property themselves, but instead to government
action. There is no sense, then, to modifying the noun phrase just
before the second relative clause regarding consistency with a
comprehensive plan. The noun phrase is not the reasonable
antecedent for the second relative clause, so we must keep looking.

     What about the series of nouns preceding the noun phrase we
just discussed two paragraphs earlier—“use or density or intensity
of use”? No again. For a development order to be subject to a
consistency challenge, it must materially alter the use, density, or
intensity designation on a property. “Materially alters” presumes
a change to an existing, consistent use, density, or intensity
designation. Application of the relative clause to this series of
nouns, then, would not make sense, because there would be no
reason to limit a claim of inconsistency to an established use,
density, or intensity designation that necessarily will be consistent
with the plan prior to the grant of a development order. And there
certainly would be no reason to apply the limitation in a case where
an application for a development order is denied. Cf. Parker v. Leon
County, 627 So. 2d 476, 479 (Fla. 1993) (explaining that under a
prior, but similar, version of this provision in section 163.3215,
“the denial of an application does not alter the use or density of
property [but] simply preserves the status quo [such that] no
further action is possible”).

     Working our way backward, the next noun in line is the same
“development order” that already serves as the antecedent to the
first relative clause, which we mentioned above. As a matter of
grammar and syntax, it would be unusual to have stacked relative
clauses (like the two consecutive “which” clauses here) modifying
the same antecedent. That does not mean it is not possible, and to
say that the second “which” does reference “development order”
would not be inconsistent with how a similar relative clause in
nearby subsection four of the same statute could take



                                  10
“development order” as an antecedent, as we will discuss further
below.

     Nonetheless, a slightly less grammatically awkward approach
yields a similar result. Consider the following two parallel
infinitive phrases in subsection three: “to challenge any decision of
such local government granting or denying an application for,” and
“to prevent such local government from taking any action on.”
§ 163.3215(3), Fla. Stat. (emphasis supplied). These infinitive
phrases refer back to and modify “de novo action” (i.e., the phrases
tell us the purpose of the de novo action—“to challenge . . .” or “to
prevent . . .”). In the first infinitive phrase, “granting or denying
an application” is a participial phrase that operates as an
adjectival modifier to “any decision,” which in turn is the object of
the infinitive at the beginning, “to challenge.” In the second
infinitive phrase, “taking any action” is a gerund phrase that
operates as the object of the preposition “from,” forming a
prepositional phrase that tells us what “such local government”
would be prevented from doing. The participial phrase in the first
infinitive phrase and the gerund phrase in the second both point
us to the target of the de novo review to be conducted under
subsection three—a decision or action by local government. And
we know from the two prepositions underlined in the quoted and
highlighted text above—“for” and “on”—that the local government
decision or action subject to challenge is with regard to a
“development order.”

     From this we see there are two reasonable alternatives to
serve as antecedents for the second relative clause. Both
“development order” and the government decision or action
regarding that order plausibly can serve in place of the second
relative adjective “which” and receive the subject complement
phrase “not consistent with the comprehensive plan.” There is no
meaningful difference between these antecedents in this context.
Cf. Bd. of Cnty. Comm’rs of Brevard Cnty. v. Snyder, 627 So. 2d
469, 474 (Fla. 1993) (“Because an order granting or denying
rezoning constitutes a development order and development orders
must be consistent with the comprehensive plan, it is clear that




                                 11
orders on rezoning applications must be consistent with the
comprehensive plan.”). 6

     This all may seem like an excessive amount of work to get to
a correct reading of the statute. But it is work worth doing. It is
what we must do to stay true to the Legislature’s intent, as
expressed in the text it adopted. Cf. SCALIA & GARNER, supra,
xxviii–xxix (noting the inherent difficulty in textualist judging but
explaining that the “interpretive conventions” of a “fair reading”
approach will “narrow the range of acceptable judicial decision-

    6We note that before 2002, the provision we are looking at
now was the first subsection in the statute, and stated as follows:

    Any aggrieved or adversely affected party may maintain
    an action for injunctive or other relief against any local
    government to prevent such local government from
    taking any action on a development order, as defined in
    s. 163.3164, which materially alters the use or density or
    intensity of use on a particular piece of property that is
    not consistent with the comprehensive plan adopted
    under this part.

§ 163.3215(1), Fla. Stat. (2001) (emphasis supplied). The
highlighted terms in this earlier version of the statute, much of
which has carried forward into the version we are looking at,
support our conclusion that the “is not consistent” clause was
intended to have as its antecedent something other than the word
immediately preceding it. In the earlier version, the first noun that
is not part of the relative clause preceding “that,” and that also is
not the word that the first relative clause already has modified
(i.e., “development order”), is “any action.” A later subsection in the
same version of the statute (since removed) required that “[a]s a
condition precedent to the institution of an action pursuant to this
section, the complaining party shall first file a verified complaint
with the local government whose actions are complained of setting
forth the facts upon which the complaint is based and the relief
sought by the complaining party.” Id. (4) (emphasis supplied). The
highlighted words in this provision further emphasize that the
focus of any suit is the consistency of the local government action
on a development order.


                                  12
making” and “will curb—even reverse—the tendency of judges to
imbue authoritative texts with their own policy preferences”); id.
at 56 (“The words of a governing text are of paramount concern,
and what they convey, in their context, is what the text means.”). 7

     All of this is to say that we have let the text be our sole guide.
As best that we can apply them here, rules of statutory
interpretation and constructs of grammar and syntax 8 lead us to
conclude that the second relative clause (again, “which is not
consistent with the comprehensive plan adopted under this part”)
looks past the noun series “use or density or intensity of use” and
modifies either “development order” or the local government action
taken regarding such an order. We can find no reasonable,
grammatically supportable reading of section 163.3215(3) that
yields the limitation on the scope of a de novo consistency review
that the trial court relied on in this case. A trial court in turn must
conduct a de novo review of a development order challenged under
section 163.3215(3)—provided the order alters the use, density, or
intensity of use on a property—and determine whether there is
complete consistency between the local government’s action on that
order and the local comprehensive plan. It cannot limit its review
to just those inconsistency claims strictly relating to land use,
density, and intensity of use.

                                  C.

    As a check on our interpretative work, we look at surrounding
provisions in the same statute, and at related statutes that are
part of the same Act, to determine whether our reading of section
163.3215(3) is consistent and compatible with those provisions and
the Act as a whole. Cf. SCALIA & GARNER, supra, at 56 (explaining
that “words are given meaning by their context, and context

    7  “Judicial power is never exercised for the purpose of giving
effect to the will of the Judge; always for the purpose of giving
effect to the will of the Legislature; or, in other words, to the will
of the law.” Osborn v. Bank of the U.S., 22 U.S. 738, 866 (1824).
    8Cf. SCALIA & GARNER, supra, at 140 (“Words are to be given
the meaning that proper grammar and usage would assign
them.”).


                                  13
includes the purpose of the text,” but that “the purpose must be
derived from the text, not from extrinsic sources”); United Sav.
Ass’n of Tex. v. Timbers of Inwood Forest Assocs., Ltd., 484 U.S.
365, 371 (1988) (“Statutory construction [] is a holistic endeavor. A
provision that may seem ambiguous in isolation is often clarified
by the remainder of the statutory scheme—because the same
terminology is used elsewhere in a context that makes its meaning
clear, or because only one of the permissible meanings produces a
substantive effect that is compatible with the rest of the law.”
(internal citations omitted)).

     Initially, we see that requiring a comprehensive consistency
review under section 163.3215(3)—beyond just use, density, and
intensity of use—satisfies at least one of the broader purposes of
the Community Planning Act, of which the provision is a part. The
Act in several places makes clear that it has a purpose to ensure
that local development is in strict and complete compliance with a
duly adopted comprehensive plan. See § 163.3161(6), (8), Fla. Stat.;
§ 163.3194(1)(a), Fla. Stat. The Act in fact sets a high and
comprehensive bar for consistency, as follows:

    A development order or land development regulation
    shall be consistent with the comprehensive plan if the
    land uses, densities or intensities, and other aspects of
    development permitted by such order or regulation are
    compatible with and further the objectives, policies, land
    uses, and densities or intensities in the comprehensive
    plan and if it meets all other criteria enumerated by the
    local government.

§ 163.3194(3)(a), Fla. Stat. (emphasis supplied). In other words,
there is no limitation on the aspects of a development order that
the trial court should consider before concluding that the order (or
the action on the order) is consistent with the comprehensive plan.
Indeed, the Act nowhere mentions a carve-out from what is to be
considered in a consistency review. Any review of a development
order for consistency must consider whether there is complete
consistency. 9


    9 In fact, the scope of a consistency review is broader yet. Such
a review also puts on the table the reasonableness of the plan or

                                 14
     So, while section 163.3215 limits a cognizable challenge to a
development order that, at a minimum, alters use, density, or
intensity of use, the Act as a whole (and section 163.3194(3)(a) in
particular) essentially precludes the trial court from completing its
de novo review for consistency without considering all of what is
permitted by the order and determining whether the local
government acted with respect to the order in a manner that is
entirely consistent with the plan. Our refusal to read a carve-out
into section 163.3215(3) for what the trial court must consider in
its de novo consistency review comports with the holistic approach
to consistency dictated by the Act.

     Moreover, when we consider the variegated and intersecting
elements required to be in a comprehensive plan (summarized
earlier), we see that there is no practical way to limit a consistency
review to just a few elements and still remain true to the expansive
and non-modular approach to consistency found in section
163.3194(3)(a). See § 163.3177, Fla. Stat. For instance, a
comprehensive plan must have a conservation element that
“contain[s] principles, guidelines, and standards for conservation
that,” among other things, provides for the consideration of “type,
intensity or density, extent, distribution, and location of allowable
land uses and the types, values, functions, sizes, conditions, and
locations of wetlands” as “land use factors . . . when directing
incompatible land uses away from wetlands.” Id. (6)(d)2.k.; see also
id. (6)(a) (listing multiple overlapping criteria, studies, and
analyses to be addressed in the “future land use” element of a
comprehensive plan). In just this one example (and there are
others), we see how the Act interweaves aspects of use, density,
and intensity of use into other aspects of a comprehensive plan. A
trial court could not assess those aspects in isolation in a de novo
review and still make the complete-consistency determination
expected in section 163.3194(3)(a). This further confirms our
conclusion that claims of inconsistency with those other aspects
remain relevant and cognizable and must be considered in the de
novo review.



any of its elements, to the extent it relates to the government
action at issue. See § 163.3194(4)(a), Fla. Stat.


                                 15
     We also find validation for our interpretation of section
163.3215(3) in the text of the subsections that come before and
after. Cf. SCALIA & GARNER, supra, at 167 (explaining the
overarching requirement that a text “be construed as a whole,”
which calls on judges “to consider the entire text, in view of its
structure and of the physical and logical relation of its many parts”
and allows for the construing of “one part of the statute by another
part of the same statute”); id. (“If any section of a law be intricate,
obscure, or doubtful, the proper mode of discovering its true
meaning is by comparing it with the other sections, and finding out
the sense of one clause by the words or obvious intent of the other.”
(brackets omitted) (quoting 1 EDWARD COKE, THE FIRST PART OF
THE INSTITUTES OF THE LAWS OF ENGLAND, OR A COMMENTARY
UPON LITTLETON § 728, at 381a (1628; 14th ed. 1791)).

     Take subsection two. It defines an “aggrieved or adversely
affected party” in terms of interests that are broader than just use,
density, and intensity—viz. “interests related to health and safety,
police and fire protection service systems, densities or intensities of
development, transportation facilities, health care facilities,
equipment or services, and environmental or natural resources.”
§ 163.3215(2), Fla. Stat. (emphasis supplied). Why would the
Legislature give standing to sue to a party based on interests—
beyond the supposed limitations relied on by the trial court and
indicated in the highlighted language—that the party then could
not pursue in a consistency review action? Such a limitation makes
no sense in the context of this definition. 10 The definition in



    10 Notably, a precursor to the current act was a response to
public dissatisfaction with landowners’ inability to challenge many
types of inconsistent development. See Pinecrest Lakes, Inc. v.
Shidel, 795 So. 2d 191, 199–200 (Fla. 4th DCA 2001); id. at 202
(“Under [the earlier version of] section 163.3215 citizen
enforcement is the primary tool for insuring consistency of
development decisions with the Comprehensive Plan.”); see also
Parker v. Leon County, 627 So. 2d 476, 479 (Fla. 1993) (noting that
the Legislature enacted section 163.3215 in response to the
supreme court’s earlier ruling limiting third-party standing, “to
ensure the standing [to challenge the consistency of a development
order] for any person who will suffer an adverse effect to an

                                  16
subsection two, then, also points to there being no limitation on
the scope of a consistency review in a de novo action properly
brought.

     Then there is subsection four, which complements subsection
three. Subsection four applies to those development orders that a
local government designates through the process it adopts under
that provision; subsection three applies to all other development
orders. § 163.3215(1), Fla. Stat. Within section 163.3215, the two
subsections provide the “exclusive methods for an aggrieved or
adversely affected party to appeal and challenge” consistency
between a development order and a comprehensive plan.
§ 163.3215(1), Fla. Stat. For both subsections to work together in
a logical and consistent way—that is, for the latter subsection to
be fairly considered a substitute for the process set out in the
former—both provisions must be referencing the same type of
development orders and the same type of consistency challenges.
Cf. SCALIA & GARNER, supra, at 180 (“The provisions of a text
should be interpreted in a way that renders them compatible, not
contradictory.”). We in turn can glean from the text of subsection
four additional insight into how the Legislature intends for
subsection three to work.

    Here is what subsection four says, in pertinent part:

    If a local government elects to adopt or has adopted an
    ordinance establishing, at a minimum, the requirements
    listed in this subsection, the sole method by which an
    aggrieved and adversely affected party may challenge any
    decision of local government granting or denying an
    application for a development order, as defined in s.
    163.3164, which materially alters the use or density or
    intensity of use on a particular piece of property, on the
    basis that it is not consistent with the comprehensive plan
    adopted under this part, is by an appeal filed by a petition
    for writ of certiorari filed in circuit court no later than 30
    days following rendition of a development order or other
    written decision of the local government, or when all local

interest protected by the comprehensive plan” (internal quotation
and marks omitted)).


                                 17
    administrative appeals, if any, are exhausted, whichever
    occurs later. . . .

§ 163.3215(4), Fla. Stat. (emphasis supplied). 11

     According to the highlighted text, subsection four, like
subsection three, limits the type of development order subject to
challenge to one that “materially alters the use or density or
intensity of use on a particular piece of property.” When we
compare that highlighted text to the equivalent text in subsection
three, we see though that instead of the second relative clause from
subsection three (viz. “which is not consistent with . . .”) referring
to the consistency review, there is a prepositional phrase (viz. “on
the basis that it is not consistent with . . .”) (emphasis supplied in
both quotations). A prepositional phrase can function as either an
adjective or an adverb. 12 Here, the prepositional phrase “on the




    11  The use of the term “appeal” in subsection four indicates
that the trial court’s review under this subsection is more
deferential than it is under subsection three. Cf. Snyder, 627 So.
2d at 474 (explaining that “the rulings of a board acting in its
quasi-judicial capacity [would be] subject to review by certiorari
and . . . upheld only if . . . supported by substantial competent
evidence”). Still, in the quasi-judicial hearing, the special master
must “determin[e] whether a proposed development order is
consistent with the comprehensive plan” under a strict scrutiny
standard of review. § 163.3215(4)(f), Fla. Stat. Subsections three
and four differ as to who conducts the consistency review in the
first instance, but there is nothing in the text to suggest that the
scope of that review is any different across the two subsections.
    12 When a prepositional phrase functions as an adjective, it
allows a noun to do indirectly what it cannot do directly—modify
another noun. The same idea applies to a prepositional phrase
functioning as an adverb. In such a case, the phrase allows a noun
to modify a verb or adjective indirectly, whereas it could not do the
same directly.


                                 18
basis . . .” functions as an adverb 13 and modifies the verb phrase
“challenge any decision [on a] development order.” The
subordinating conjunction “that” following “basis” creates a
nominal dependent clause (viz. “that it is not consistent with . . .”)
that serves as an appositive modifying “basis,” which in turn, as
we just explained, modifies the phrase beginning with “challenge.”
Because the “challenge” is to a local government “decision”
regarding a development order application, we easily can say that
the antecedent for “it” in the nominal dependent clause is either
the government decision or the order. “Not consistent” is a subject
complement describing “it,” through the linking verb “is.” We now
can see that the target of the consistency review under subsection
four is the entirety of the government decision or its order and not
just “use or density or intensity of use.”

     Because subsections three and four are complementary, the
grammatically cleaner approach to describing the scope of a
consistency challenge in subsection four confirms the conclusion
we reached about the same scope regarding subsection three. Our
reading of subsection three—as requiring the trial court to
consider all claims of inconsistency in its de novo review—in fact
harmonizes with the scope of the consistency review described in
subsection four; and our reading works hand-in-glove with the
Act’s other provisions designed to ensure complete consistency
between development and a local comprehensive plan. Nowhere
else in the Act is consistency treated as being limited in scope, and
there is nothing in subsection three that expressly limits that
scope.

                                 D.

     Let us now sum this up. There is no textual basis in section
163.3215 to limit the trial court’s scope of review as to whether a
challenged development order is entirely consistent with the
comprehensive plan. While there is a limitation on what types of
development orders may be subject to challenge—only those that
materially alter the use, density, or intensity of use of a property—

    13 The comma preceding “on the basis” sets off the relative
clause that comes before and indicates that the prepositional
phrase does not modify that clause.


                                 19
the trial court’s inquiry when considering whether there is
consistency with the comprehensive plan is not limited at all. We
hold that once an action is filed pursuant to section 163.3215(3)
regarding the appropriate type of development order, the trial
court must conduct a plenary review that considers all properly
pleaded claims of inconsistency between the local government
action regarding a development order and the comprehensive plan.
Consequently, the trial court erred in its reliance on the Second
District’s decision in Heine v. Lee County, 221 So. 3d 1254 (Fla. 2d
DCA 2017)—which, in our view, runs counter to the text of section
163.3215—even though that was the most on-point decision the
trial court had available to it at the time. See Weiman v. McHaffie,
470 So. 2d 682, 684 (Fla. 1985) (explaining that in the absence of
conflicting district court decision on the same point of law, a
district court’s decision on the point has “binding effect on all
Florida trial courts”).

      There is no dispute here that Walton County’s approval of the
Cypress Lake PUD is a “development order” that materially alters
the use, density, and intensity of property. Based on our holding
here, the trial court should have considered all of the appellants’
claims of inconsistency, even those that did not strictly relate to
density and intensity. We reverse the judgment as to the
consistency of Walton County’s action on the Cypress Lake PUD
order and remand for the trial court to consider the inconsistency
claims it previously determined to be “not relevant.” If there are
still facts in dispute that are material to any of those claims, the
trial court must resolve them. It then shall render a new judgment
determining whether the development order is entirely consistent
with the comprehensive plan, based on its determination of the
remaining claims. The trial court’s determination of consistency on
the density and intensity claim was not challenged on appeal, so
that determination has preclusive effect.

                                III.

    We turn now to SWCC’s appeal of the trial court’s
determination that it lacked standing to sue under section
163.3215(2). Here, too, we conclude that the trial court erred.

     On the question of standing, the evidence showed that SWCC
is a non-profit corporation with its principal place of business in

                                20
Walton County, founded “to foster, protect, and enhance the
character and welfare of the neighborhoods and communities in
the area . . . known generally as South Walton County.” SWCC
seeks to ensure that land developers comply with Walton County’s
comprehensive plan. The individual appellants (Imhof and
Bullard), who remained in the suit, are members of SWCC. The
director of SWCC described the organization as “a watch dog
group” that “provide[s] a resource” so the public “can take a project
that they are not comfortable with and help them articulate the
grounds for objecting to it.” He explained that SWCC’s purpose is
to “foster environmental understanding through education
programs, and to get involved in environmental projects . . . . And
also, to ensure the integrity of the development process and the
application of the standards for development in Walton County.”

     The trial court concluded SWCC did not have standing
because it “failed to establish that it possesses any interest in the
[Cypress Lake PUD] project beyond that shared by all persons.”
The appellees contend that SWCC exists solely to litigate
development orders on behalf of local landowners, and because of
this, its concerns about environmental protection and ensuring
consistent development are not legitimate. They point out that no
members of SWCC live on the land where Cypress Lake would be
developed, and that the organization has not shown any
particularized interest in ensuring consistency with the
comprehensive plan that goes beyond that of the general public.

     This line of argument misses the point of the statute. The
particular breadth of standing authorized by the statute reflects
its primary purpose—“to remedy the governmental entity’s failure
to comply with the established comprehensive plan,” not “to
redress damage to particular plaintiffs.” Nassau County v. Willis,
41 So. 3d 270, 276 (Fla. 1st DCA 2010) (quoting Save the
Homosassa River All., Inc. v. Citrus County, 2 So. 3d 329, 340 (Fla.
5th DCA 2008)).

     Section 163.3215 grants a cause of action to “any aggrieved or
adversely affected party.” Id. (1). The statute defines that term as
follows:

    [A]ny person or local government that will suffer an
    adverse effect to an interest protected or furthered by the

                                 21
    local government comprehensive plan, including interests
    related to health and safety, police and fire protection
    service systems, densities or intensities of development,
    transportation facilities, health care facilities, equipment
    or services, and environmental or natural resources. The
    alleged interest may be shared in common with other
    members of the community at large but must exceed in
    degree the general interest in community good shared by
    all persons. The term includes the owner, developer, or
    applicant for a development order.

§ 163.3215(2), Fla. Stat. (emphasis supplied). By the highlighted
text—requiring that there merely be an adverse effect on an
interest that could be held in common with the community—the
statute significantly “liberalizes standing requirements” for
actions under it. Parker v. Leon County, 627 So. 2d 476, 479 (Fla.
1993) (quoting Sw. Ranches Homeowners Ass’n, Inc. v. County of
Broward, 502 So. 2d 931, 935 (Fla. 4th DCA 1987)); see also Willis,
41 So. 3d at 278 (“Section 163.3215 establishes a broad legislative
grant of standing which we are not at liberty to reject.”). This
liberalized standing enables “[c]itizen enforcement” to be “the
primary tool for holding local government to its land use
‘constitution,’ [i.e., comprehensive plan].” Willis, 41 So. 3d at 276.

     The one limitation on standing is simply a matter of degree.
That is, standing under the statute stems from the significance of
the interest to the party, not the particularity or distinctiveness of
the interest. See Willis, 41 So. 3d at 277 (highlighting that the
statute “does not require an adverse interest different in kind” or
different in terms of “the fundamental nature or quality” of the
interest, just that “the intensity of the activity or interest must
exceed that of the general public” (emphasis supplied)). A party
can establish standing under the statute by showing that it
engages in activities related to a protected interest that set it apart
from the community at large. Cf. Willis, 41 So. 3d at 278 (agreeing
that plaintiffs had standing because they engaged in recreational
activities tied to the natural resources of the affected area).

     A comparison of SWCC’s degree of interest in the area
surrounding the proposed Cypress Lake PUD with the degree of
interest that the Willis Court found sufficient to support standing


                                  22
leaves little doubt that SWCC satisfies the minimal standing
requirements of section 163.3215(2). SWCC operates as a
“watchdog” group, engaged in activities to protect environmental
interests now alleged to be adversely affected by a supposed
violation of the comprehensive plan. By its activities, SWCC
showed it is more animated or motivated by an affected interest
protected by the plan than the average member of the public. This
is enough to make the required showing of an elevated degree of
interest. Accord Homosassa River All., 2 So. 3d at 337 (“[A]n
organization has an interest that is greater than ‘the general
interest in community well-being’ when the organization’s primary
purpose includes protecting the particular interest that they allege
will be adversely affected by the comprehensive plan violation.”
(citation and internal quotation omitted)); Willis, 41 So. 3d at 277–
78 (affirming trial court’s determination that plaintiffs established
standing by demonstrating, among other things, that they were
“members of an organization whose primary purpose is the study
and protection of natural resources and the advocacy of sound land
use and growth management policies affecting the environment”).

     The trial court erred in its application of the definition of
“aggrieved or adversely affected party” to the facts before it. SWCC
sufficiently demonstrated that it had standing to participate as a
plaintiff in the consistency action. Accordingly, on remand, we
direct the trial court to reinstate SWCC as a plaintiff for the
balance of the proceedings on the appellants’ inconsistency claims.

                                IV.

     Finally, we reverse the amended final judgment for costs,
which was rendered in favor of Ashwood and is on appeal in Case
Number 19-1530. Because we are reversing the final judgment and
remanding this case for further proceedings, there no longer is a
prevailing party for the purpose of taxing costs. See Marty v.
Bainter, 727 So. 2d 1124, 1125 (Fla. 1st DCA 1999). A cost
judgment “predicated on a reversed or vacated final judgment also
must be reversed.” Id. Nevertheless, we offer no opinion as to
whether any party is entitled to an award of costs as a prevailing
party at this point. We leave that assessment to the trial court
after it disposes of the remaining inconsistency claims and renders
a new final judgment.


                                 23
                             * * *

     In Case Number 19-980, we REVERSE the final judgment;
REMAND the case for further proceedings in accord with our
instructions; and CERTIFY CONFLICT.

     In Case Number 19-1530, we REVERSE the amended judgment
for court costs.

ROWE, C.J., and RAY, J., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Terrell Arline of Terrell K. Arline Attorney at Law, Tallahassee,
for Appellants.

Sidney N. Noyes and Heather R. Christman, Office of the County
Attorney, DeFuniak Springs, for Appellee Walton County, Florida;
Dana C. Matthews and C. Stephen Tatum of Matthews & Jones,
LLP, Destin, for Appellee Ashwood Holdings Florida, LLC.

Robert N. Hartsell, Heidi Mehaffey, and Shai Ozery of Robert N.
Hartsell, P.A., Pompano Beach, for Amicus Curiae 1000 Friends of
Florida, Inc.; Nancy E. Stroud of Lewis, Stroud & Deutsch, P.L.,
Boca Raton, for Amici Curiae The American Planning Association,
Florida Chapter and The American Planning Association.




                                   24